        Case 1:17-cr-00074-CM Document 97 Filed 01/09/19 Page 1 of 4   1
     IC3HISS1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                17 Cr. 74 (CM)

5    IBRAHIM ISSA,

6                                                  Trial
                      Defendant.
7
     ------------------------------x
8
                                                   New York, N.Y.
9                                                  December 3, 2018
                                                   11:00 a.m.
10

11   Before:

12                           HON. COLLEEN MCMAHON,

13                                                 District Judge

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     NOAH SOLOWIEJCZYK
17   ELIZABETH HANFT
     KYLE WIRSHBA
18        Assistant United States Attorneys

19   BRAFMAN & ASSOCIATES, P.C.
          Attorneys for Defendant
20   BY: BENJAMIN BRAFMAN
          JOSHUA D. KIRSHNER
21        STUART GOLD

22   ALSO PRESENT:     ANTHONY DUBAR, Special agent USPS-OIG
                       GRACE SOTO, Special agent IRS
23                     COLLEEN GEIER, Paralegal Specialist USAO
                       PRIYA KUARLALL PRASAD, Paralegal
24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00074-CM Document 97 Filed 01/09/19 Page 2 of 4           2
     IC3HISS1

1              (Case called)

2              THE LAW CLERK:    Your appearances, please.

3              MR. SOLOWIEJCZYK:     Good morning, your Honor.         Noah

4    Solowiejczyk on behalf of the government.        I'm joined at

5    counsel table by AUSAs Elizabeth Hanft and Kyle Wirshba and

6    also Colleen Geier and Special Agents Anthony Dubar and Grace

7    Soto.

8              MR. BRAFMAN:    Good morning, your Honor.      Benjamin

9    Brafman, for Ibrahim Issa, who is present.        Mr. Josh Kirshner

10   and Stuart Gold as counsel, and Priya Kuarlall Prasad, who is a

11   paralegal.

12             THE COURT:    Good morning.    Have a seat.

13             I'm sorry everything has taken so long.        Folks who are

14   sitting where you're sitting, I can't have you sitting there

15   during jury selection because there will be jurors there.            If

16   you wouldn't mind moving to the back right, I would be very

17   grateful.    As soon as we get the jury selected, you can come up

18   to better seats.

19             MR. BRAFMAN:    Thank you, your Honor.

20             THE COURT:    Anywhere in the back is fine.

21             The first order of business is to put on the record

22   that as of two minutes ago, the United States District Court

23   for the Southern District of New York will be closed on

24   Wednesday in commemoration of the passing of former President

25   George Herbert Walker Bush.      So we will not be on trial on


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00074-CM Document 97 Filed 01/09/19 Page 3 of 4       3
     IC3HISS1

1    Wednesday.    Unfortunately, we can't make up that day on Friday.

2    I apologize, but I am going to my nephew's wedding so we will

3    simply have to carry on.

4              All right.    I have a letter from the government asking

5    that I order the defense not to open on the issue of

6    entrapment.

7              MR. BRAFMAN:    We have come to an agreement, your

8    Honor, well before the letter.       I advised the government I will

9    not be opening on entrapment.

10             THE COURT:    That's good, Mr. Brafman.      Thank you.

11             I have jurors finally.      OK.

12             MR. BRAFMAN:    Your Honor, could I just add one thing

13   that also I've advised the government?         There is an issue of

14   inducement, not for entrapment, but there is an issue of

15   inducement that I do intend to argue because it impacts on the

16   defendant's state of mind and on the issue of intent, so I am

17   not going to argue entrapment.

18             THE COURT:    Good, because there are few issues I know

19   more about than entrapment and few judges who know more about

20   entrapment than I do.     I lived with the ultimate entrapment

21   case for several years, and this case ain't that case.

22             MR. BRAFMAN:    I intend not to waste your Honor's time

23   on argue issues that I don't think are relevant.

24             THE COURT:    Thank you.    Great.

25             We have 80 jurors, which I think is way more than we


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00074-CM Document 97 Filed 01/09/19 Page 4 of 4     4
     IC3HISS1

1    need.    So what I'm proposing to do, as you know, 20 in the box,

2    30 on the left, we'll put 30 on the right.        We'll prescreen

3    with them, but then when I start asking people to read from the

4    questionnaire, we'll only ask the first 50.

5               Let's do it.

6               THE LAW CLERK:   Bring in the prospective jurors, your

7    Honor?

8               THE COURT:   Yes.

9               MR. BRAFMAN:   Do we stand, your Honor?

10              THE COURT:   You don't have to, Mr. Brafman.

11              (Jury selection followed)

12              (Adjourned to December 4, 2018, at 9:30 a.m.)

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
